Order affirmed, without costs, in the following memorandum: We affirm on the opinion of Mr. Justice J. Irwin Shapiro at the Appellate Division, noting that, while the Legislature has since amended the statute (Workmen’s Compensation Law, § 29, subd 1, as amd by L 1975, ch 190, § 1), its effective date (June 10, 1975) did not precede either the settlement of the third-party action or the court’s order fixing payment of the lien (cf. Codling v Paglia, 32 NY2d 330, 344).
Concur: Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke.